                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

PHEANDREATE HIL, LAQUISHA BEASLEY, )
and ANTELENA WILLIAMS, Individually and on )
Behalf of All Others Similarly Situated,   )
                                           )
                                           )                   Case No.:
                      Plaintiffs,          )
                                           )                   COLLECTIVE ACTION
       v.                                  )
                                           )
MAPCO EXPRESS, INC.                        )                   JURY DEMAND
                                           )
                      Defendant.           )


                            COLLECTIVE ACTION COMPLAINT

       Plaintiffs Pheandreate Hil, Laquisha Beasley and Antelena Williams (collectively

“Plaintiffs”), by and through the undersigned counsel, in their individual capacities, and on behalf

of a proposed collective of similarly-situated female employees, bring this action to address gender

discrimination in employee pay practices perpetrated by Defendant, Mapco Express, Inc.,

(“Mapco”) in violation of the Equal Pay Act of 1963 (“Equal Pay Act”), 29 U.S.C. § 206, et seq.

Based on their personal knowledge with regards to Plaintiffs and Plaintiffs’ actions, and on

information and belief as to all other matters, Plaintiffs allege as follows:

                                          THE PARTIES
                                              Plaintiffs
       1.      Plaintiff Pheandreate Hil (“Ms. Hil”) is an adult female residing in Memphis,

Tennessee. From approximately April 2015 to July 2017, Ms. Hil was an employee of Mapco, as

defined by the Equal Pay Act. From approximately April 2015 until the date she left in July 2017,

Ms. Hil was a salaried Store Manager at Mapco. As a Store Manager, Ms. Hil was consistently

and systematically paid less than her male counterparts for the same work. Ms. Hil executed a




      Case 3:20-cv-00472 Document 1 Filed 06/04/20 Page 1 of 12 PageID #: 1
Consent to Join form pursuant to 29 U.S.C § 216(b), which is attached and incorporated hereto as

Exhibit A.

       2.       Plaintiff Laquisha Beasley (“Ms. Beasley”) is an adult female residing in Memphis,

Tennessee. From approximately 2015 until late 2017, Ms. Beasley was an employee of Mapco,

as defined by the Equal Pay Act. From approximately Mid-2015 until she left, Ms. Beasley was a

salaried Store Manager at Mapco store #3271 located on E. Shelby in Memphis, Tennessee. As a

Store Manager, Ms. Beasley was consistently and systematically paid less than her male

counterparts for the same work. Ms. Beasley executed a Consent to Join form pursuant to 29

U.S.C § 216(b), which is attached and incorporated hereto as Exhibit B.

       3.       Plaintiff Antelena Williams (“Ms. Williams”) is an adult female residing in

Chattanooga, Tennessee.      From approximately December 2014 until December 2018, Ms.

Williams was an employee of Mapco, as defined by the Equal Pay Act. From approximately June

2016 until she left, Ms. Williams was a salaried Store Manager at Mapco’s store located on

Brainerd Road in Chattanooga, Tennessee. As a Store Manager, Ms. Williams was consistently

and systematically paid less than her male counterparts for the same work. Ms. Williams executed

a Consent to Join form pursuant to 29 U.S.C § 216(b), which is attached and incorporated hereto

as Exhibit C.

                                            Defendant

       4.       Defendant Mapco operates a chain of gas and convenience stores located in several

states, with its principal place of business located at 801 Crescent Centre Dr., #300, Franklin,

Tennessee 37067.

       5.       Upon information and belief, Mapco is a wholly owned subsidiary of Companie de

Petróleas de Chile COPEC S.A. (“COPEC”). Mapco operates under the banners Mapco Express,

Mapco Mart, Fast Food and Fuel, Favorite Markets, Delta Express and Discount Food Mart.


     Case 3:20-cv-00472 Document 1 2 Filed 06/04/20 Page 2 of 12 PageID #: 2
Mapco operates approximately 346 retail gasoline and convenience stores with locations in

Mississippi, Tennessee, Alabama, Arkansas, Virginia, and Kentucky.1 It is one of the largest

company-operated convenience store chains in the United States, and one of the leading

convenience store operators in the Southeast.

         6.     At all times relevant to this action, Mapco was an employer as defined by the Equal

Pay Act.

         7.     At all times relevant to this action, Mapco acted as Plaintiffs’ employer.

         8.     At all times relevant herein, Mapco has been an employer within the meaning of

Section 3(d) of the FLSA. 29 U.S.C. § 203(d).

         9.     At all times relevant herein, Mapco has been an enterprise within the meaning of

Section 3(r) of the FLSA. 29 U.S.C. § 203(r).

         10.     At all times relevant herein, Defendant has been an enterprise engaged in

commerce or the production of goods for commerce within the meaning of Section 3(s)(1) of the

FLSA because it has had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials that have

moved in or were produced for commerce by any person, 29 U.S.C. § 203(s)(1). Further, Mapco

has had (and has) a gross volume of sales, made or done business in an amount of at least

$500,000.00.

         11.    Defendant, Mapco, is a Tennessee corporation.

         12.    Plaintiffs assert Count I of this Complaint, on behalf of themselves individually and

as a collective of similarly situated female employees, for violations of the Equal Pay Act (“EPA




1
    https://www.mapcorewards.com/about/


       Case 3:20-cv-00472 Document 1 3 Filed 06/04/20 Page 3 of 12 PageID #: 3
Collective”). Plaintiffs seek to recover damages for the EPA Collective and themselves, including,

but not limited to, back pay, liquidated damages, reasonable attorneys’ fees, and litigation costs.

                                JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction over this suit pursuant to the Equal Pay

Act of and 28 U.S.C. § 1331.

       14.     Venue is proper in this District pursuant to 28 U.S.C § 1391(b). Mapco is

headquartered in Franklin, Tennessee, within this District.

       15.     This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

                                  FACTUAL ALLEGATIONS

       16.     Mapco has 346 corporate-owned conveniences stores operating primarily in

Tennessee, Alabama, and Georgia, with additional locations in Arkansas, Virginia, Kentucky, and

Mississippi.

       17.     Mapco is headquartered at 801 Crescent Centre Dr., #300, Franklin, TN 37067.

       18.     Within Mapco’s convenience stores, Mapco maintains strict, centralized control

over its employees. In order to maintain this control, Mapco has a rigid top down, hierarchical

corporate structure.

       19.     Store Managers working in Mapco’s convenience stores report directly to a District

Manager.

       20.     Upon information and belief, Mapco’s District Managers report to its Regional

Managers.

       21.     Mapco’s District Managers, in conjunction with Mapco’s executive leadership,

execute a top down wage policy, which consistently, systematically, and willfully pays female




     Case 3:20-cv-00472 Document 1 4 Filed 06/04/20 Page 4 of 12 PageID #: 4
salaried Store Managers less than their male colleagues who work in the same position and perform

the same work.

       22.     Mapco’s deliberate gender discrimination against women manifests itself in the pay

rate of salaried Store Managers throughout Mapco’s convenience stores.

       23.     The wage disparity between female and male salaried Store Managers within

Mapco’s convenience stores is based solely on gender.

    PLAINTIFF PHEANDREATE HIL’S EXPERIENCE AS A MAPCO EMPLOYEE
       24.     Ms. Hil began working at a Mapco in April 2015.

       25.     From approximately April 2015 to July 2017, Ms. Hil worked at Mapco as a Store

Manager. Ms. Hil worked in multiple stores in Memphis, Tennessee including, but not limited to,

the Mapco stores located at E. Brooke Road and South 3rd Street, the Mapco store on Winchester

Road, and the Mapco store on E. Shelby Drive.

       26.     Ms. Hil’s last position within Mapco was as a salaried Store Manager, a job which

she left on or about July 2017.

       27.     When Ms. Hil was hired as a Store Manager, her salary was approximately $32,000

per year.

       28.     Ms. Hil was aware at the time she was hired that her starting salary was less than

males who were being hired at Mapco, with the starting salaries of males who were hired being

$10,000.00 a year more than female store managers.

       29.     Ms. Hil was consistently and willfully paid less than her male colleagues with the

same title performing the same job responsibilities. Mapco had no basis, other than gender, to pay

Ms. Hil less than her male colleagues. Mapco’s actions were deliberate and willful violations of

the Equal Pay Act.

   PLAINTIFF LAQUISHA BEASLEY’S EXPERIENCE AS A MAPCO EMPLOYEE



     Case 3:20-cv-00472 Document 1 5 Filed 06/04/20 Page 5 of 12 PageID #: 5
       30.     Ms. Beasley began working at a Mapco in 2015.

       31.     Ms. Beasley worked at Mapco’s East Shelby location in Memphis, Tennessee

between her date of hire and when she left in late 2017.

       32.     Ms. Beasley's last position within Mapco was as a salaried Store Manager from

approximately Mid-2015 until she left in late 2017.

       33.     When Ms. Beasley was hired, her salary was approximately $34,000 per year, and

when she left, her salary was still approximately $34,000 per year.

       34.     Around the time she was hired by Mapco, Ms. Beasley became aware that that her

starting salary was less than males hired by Mapco as the males had starting salaries of up to

$15,000.00 more than Ms. Beasley.

       35.     Ms. Beasley was also aware that when it came time for a bonus or raise,the male

Store Managers were getting larger raises and/or bonuses than the female Store Managers.

       36.     Ms. Beasley was an exemplary employee for Mapco, and was consistently and

willfully paid less than her male colleagues with the same title performing the same job

responsibilities. Mapco had no basis, other than gender, to pay Ms. Beasley less than her male

colleagues. Mapco’s actions were deliberate and willful violations of the Equal Pay Act.

  PLAINTIFF ANTELENA WILLIAMS’S EXPERIENCE AS A MAPCO EMPLOYEE

       37.     Ms. Williams began working at a Mapco in 2014.

       38.     Ms. Williams worked at Mapco’s on Brainerd Road and Amlibola Highway, both

of which were located in Chattanooga, Tennessee between her date of hire and when she left in

December 2018.

       39.     Ms. Williams’s last position within Mapco was as a salaried Store Manager; a title

she held from approximately June 2016 to December 2018.




     Case 3:20-cv-00472 Document 1 6 Filed 06/04/20 Page 6 of 12 PageID #: 6
       40.     Ms. Williams was hired at approximately $35,000 per year, and when she left, her

salary was still approximately $35,000 per year.

       41.     Around the time she was hired, Ms. Williams became aware that her starting salary

was less than that of the male Store Managers hired by Mapco.

       42.     Ms. Williams was also aware that the when it came time for a bonus or raise, the

male Store Managers were getting larger raises and/or bonuses than the female Store Managers.

       43.     Ms. Williams was an exemplary employee for Mapco who was consistently and

willfully paid less than her male colleagues with the same title performing the same job

responsibilities. Mapco had no basis, other than gender, to pay Ms. Williams less than her male

colleagues. Mapco’s actions were deliberate and willful violations of the Equal Pay Act.

       COLLECTIVE ACTION ALLEGATIONS UNDER THE EQUAL PAY ACT

       44.     Mapco has engaged in systemic gender discrimination against its female

employees. Mapco has caused, contributed to, and perpetuated gender-based pay disparities

through common policies, practices, and procedures, including but not limited to common

compensation and centralized decision-making.

       45.     Plaintiffs re-allege and incorporate by reference each and every allegation in the

previous paragraphs alleging common policies, practices, and procedures resulting in unequal pay

earned by female employees in Mapco’s convenience stores.

       46.     Plaintiffs bring this claim for violations of the Equal Pay Act as a collective action

pursuant to 29 U.S.C. § 216(b) on behalf of all members of the EPA Collective. The EPA

Collective is defined as follows:

       All female employees who are or have been employed by Defendant Mapco as
       salaried Store Managers from three (3) years prior to the filing date of this
       Complaint up until judgment is entered in this action.




     Case 3:20-cv-00472 Document 1 7 Filed 06/04/20 Page 7 of 12 PageID #: 7
        47.        Plaintiffs seek to represent all female Store Managers, as described above, who

were paid less than male employees for doing similar work. The systemic gender discrimination

described in this Complaint has been, and is, continuing in nature.

        48.        Questions of law and fact common to the EPA Collective and Plaintiffs include but

are not limited to the following:

              a. Whether Mapco unlawfully failed and continues to unlawfully fail to compensate

                   female Store Managers at a level commensurate with comparable male employees;

              b. Whether Mapco’s policy, practice, or procedure of failing to compensate female

                   Store Managers at a level commensurate with comparable male employees violates

                   the applicable provisions of the Equal Pay Act; and

              c.   Whether Mapco’s failure to compensate female Store Managers at a level

                   commensurate with comparable male employees was willful within the meaning of

                   the Equal Pay Act.

        49.        Plaintiffs’ Equal Pay Act claim may be maintained as an “opt-in” collective action

pursuant to 29 U.S.C. 216(b) because Plaintiffs are similarly situated to the female employees

described in the EPA Collective. Plaintiffs’ claims are similar to the claims asserted by the EPA

Collective.

        50.        Plaintiffs and the EPA Collective are (a) similarly situated; and (b) are subject to

Mapco’s common compensation policies, practices and procedures and centralized decision-

making resulting in unequal pay based on sex by failing to compensate female Store Managers at

a level commensurate with male employees who perform substantially equal work and/or hold

equivalent levels, job titles, and positions.




      Case 3:20-cv-00472 Document 1 8 Filed 06/04/20 Page 8 of 12 PageID #: 8
                                         COUNT I
                 (INDIVIDUAL AND COLLECTIVE ACTION CLAIM)
          VIOLATION OF THE FAIR LABOR STANDARDS ACT OF 1938, AS
        AMENDED BY THE EQUAL PAY ACT OF 1963 (“EQUAL PAY ACT”),
        29 U.S.C. § 206, ET SEQ. DENIAL OF EQUAL PAY FOR EQUAL WORK
                (Asserted by Plaintiffs and the Collective Action Members)

       51.     Plaintiffs re-allege and incorporate by reference each and every allegation in the

previous paragraphs as though fully set forth herein.

       52.     This Count is brought on behalf of Plaintiffs and all members of the EPA Collective

against Defendant Mapco.

       53.     Mapco is an employer of Plaintiffs and the members of the EPA Collective within

the meaning of the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. § 206, et seq., as

amended by the Equal Pay Act.

       54.     Mapco has discriminated against Plaintiffs and the members of the EPA Collective

by paying them less than similarly situated male employees who performed jobs which required

equal skill, effort, and responsibility, and which were performed under similar working conditions.

       55.     Defendant discriminated against Plaintiffs and the members of the EPA Collective

by subjecting them to common discriminatory pay and performance management policies,

including discriminatory salaries in violation of the Equal Pay Act.

       56.     The differential in pay between Plaintiffs and the members of the EPA Collective

and similarly situated male employees was not due to seniority, merit, quantity or quality of

production, or a factor other than sex, but was, in fact, due exclusively to sex.

       57.     Mapco caused, attempted to cause, contributed to, and caused the continuation of

wage rate discrimination based on sex in violation of the Equal Pay Act.

       58.     Mapco intentionally paid Plaintiffs and the members of the FLSA Collective less

than similarly situated male employees in violation of the Equal Pay Act. The foregoing conduct




     Case 3:20-cv-00472 Document 1 9 Filed 06/04/20 Page 9 of 12 PageID #: 9
constitutes a willful violation of the Equal Pay Act within the meaning of 29 U.S.C. § 255(a).

Because Mapco has willfully violated the Equal Pay Act, a three (3) year statute of limitations

applies to such violations pursuant 29 U.S.C. § 255(a).

         59.      As a result of Mapco’s unlawful conduct, Plaintiffs as well as the members of the

EPA Collective suffered and will continue to suffer harm, including, but not limited to, lost

earnings, lost benefits, lost future employment opportunities, and other financial losses, as well

non-economic damages.

         60.      Plaintiffs and the EPA Collective are entitled to all legal and equitable remedies

available for violations of the Equal Pay Act, including, but not limited to, back pay, liquidated

damages, pre-judgment and post-judgment interest, reasonable attorneys’ fees and litigations

costs, and other compensation pursuant to 29 U.S.C. § 216(b).

                                           PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, on behalf of themselves and the EPA Collective, prays that this

Court:

       A.      Designate this action as a collective action on behalf of the proposed EPA
Collective and

               a. Promptly issue notice pursuant to 29 U.S.C § 216(b) to all similarly-situated
                  members of the EPA Collective, which (1) apprises them of the pendency of this
                  action, and (2) permits them to assert timely Equal Pay Act claims in this action by
                  filing individual Consent to Join forms pursuant to 29 U.S.C. § 216(b); and

               b. Equitable Tolling of the statute of limitations on the claims of all members of the
                  EPA Collective from the date the original complaint was filed until the members of
                  the EPA Collective are provided with reasonable notice of the pendency of this
                  action and a fair opportunity to exercise their rights to opt-in as Plaintiffs;

         B.       Designate Plaintiffs’ chosen counsel as counsel for the EPA Collective;

         C.       Issue an injunction requiring Defendant to cease their unlawful practices;

       D.     Declare and adjudge that Mapco’s employment decisions, policies, practices,
and/or procedures challenged herein are harmful and in violation of the Equal Pay Act;


    Case 3:20-cv-00472 Document 1 10
                                   Filed 06/04/20 Page 10 of 12 PageID #: 10
       E.    Award back pay to Plaintiffs and the members of the EPA Collective, including a
sum to compensate Plaintiffs and the members of the EPA Collective for any increased tax liability
on a lump-sum award of back pay;

       F.    Award liquidated damages to Plaintiffs and the members of the EPA Collective in
the maximum amount available under the Equal Pay Act;

       G.       Award litigation costs and expenses, including, but not limited to, reasonable
attorneys’ fees, to counsel for the Plaintiffs and the members of the EPA Collective;

      H.      Award Plaintiffs and the members of the EPA Collective pre-judgment and post-
judgment interest available under the Equal Pay Act;

       I.       Award Plaintiffs and the members of the EPA Collective any other appropriate
equitable relief; and

       J.      Award any additional relief that this Court deems just and proper.

                                            JURY DEMAND

               Plaintiffs and the EPA Collective demand a trial by jury on all issues so triable.

Dated: June 4, 2020
                                                     Respectfully submitted,
                                                     /s/ David W. Garrison
                                                     DAVID W. GARRISON (No. 24968)
                                                     JOSHUA A. FRANK (No. 33294)
                                                     BARRETT JOHNSTON MARTIN &
                                                     GARRISON, LLC
                                                     Philips Plaza
                                                     414 Union Street, Suite 900
                                                     Nashville, TN 37219
                                                     Telephone: (615) 244-2202
                                                     Facsimile: (615) 252-3798
                                                     dgarrison@barrettjohnston.com
                                                     jfrank@barrettjohnston.com

                                                     MARC S. HEPWORTH*
                                                     CHARLES GERSHBAUM*
                                                     DAVID A. ROTH*
                                                     REBECCA S. PREDOVAN*
                                                     HEPWORTH GERSHBAUM & ROTH, PLLC
                                                     192 Lexington Avenue, Suite 802
                                                     New York, NY 10016
                                                     Telephone: (212)545-1199
                                                     Facsimile: (212) 532-3801


    Case 3:20-cv-00472 Document 1 11
                                   Filed 06/04/20 Page 11 of 12 PageID #: 11
                                       mhepworth@hgrlawyers.com
                                       cgershbaum@hgrlawyers.com
                                       droth@hgrlawyers.com
                                       rpredovan@hgrlawyers.com

                                       *Pro hac vice application forthcoming

                                       ATTORNEYS FOR PLAINTIFFS




Case 3:20-cv-00472 Document 1 12
                               Filed 06/04/20 Page 12 of 12 PageID #: 12
